IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                             AUGUST 1999 SESSION
                                                     FILED
                                                      October 28, 1999

                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE,                   )
                                                   Appellate Court Clerk
                                      )
            Appellee,                 )    C.C.A. No. 02C01-9804-CR-00110
                                      )
vs.                                   )    Shelby County
                                      )
JOYCE M. LINDSEY,                     )    Hon. James C. Beasley, Jr., Judge
a/k/a JOYCE WADE,                     )
                                      )
            Appellant.                )    (Second Degree Murder,
                                      )    Aggravated Kidnapping,
                                           Theft, Forgery)


FOR THE APPELLANT:                         FOR THE APPELLEE:
MARTI L. KAUFMAN                           PAUL G. SUMMERS
WILLIAM N. MONROE                          Attorney General & Reporter
CHRIS HAMILTON
Attorneys at Law                           J. ROSS DYER
5350 Poplar Ave., Ste. 102                 Asst. Attorney General
Memphis, TN 38117                          425 Fifth Ave. North
                                           2d Floor, Cordell Hull Bldg.
                                           Nashville, TN 37243-0493

                                           WILLIAM L. GIBBONS
                                           District Attorney General

                                           THOMAS L. HENDERSON
                                           JENNIFER S. NICHOLS
                                           Asst. District Attorney General
                                           201 Poplar Ave., Third Fl.
                                           Memphis, TN 38103


OPINION FILED:________________


AFFIRMED

JAMES CURWOOD WITT, JR., JUDGE
                                     OPINION

              The defendant, Joyce M. Lindsey a/k/a Joyce Wade, appeals from the

second degree murder, aggravated kidnapping, forgery and theft convictions she

received at a jury trial in the Shelby County Criminal Court. The defendant is

presently serving an effective 33-year sentence in the Department of Correction for

her crimes. In her direct appeal, she raises these issues for our consideration:1

       1.     Whether the trial court properly denied the motion for judgment
              of acquittal on the second degree murder and aggravated
              kidnapping convictions.

       2.     Whether the trial court properly denied the defendant’s motion
              for change of venue.

       3.     Whether the trial court properly admitted evidence of the
              defendant’s hard feelings towards her sister as evidence of the
              defendant’s motive.

       4.     Whether the trial court properly declined to give the
              defendant’s proposed special jury instructions on DNA
              evidence and corpus delicti.

       5.     Whether the trial court properly imposed consecutive
              sentences.

Having reviewed the record, the briefs and oral arguments of the parties, and the

applicable law, we affirm the judgment of the trial court.



              The case before the court has been the subject of intense local

interest in Shelby County and has received national media exposure on the

television programs Unsolved Mysteries and The Maury Povich Show. It is a tragic

case involving crimes against children and the division of a family against itself.



              The state’s evidence at trial established the following. The murder

victim, Ashley Lashay Jones, was the defendant’s four-year-old niece.            The

aggravated kidnapping victim, Erica Nicole “Niki” Manning, is the defendant’s then

twelve-year-old niece.    The theft and forgery victim, Vicky Lee Morris, is the


       1
       Our presentation of the issues employs different wording and order than
that contained in the defendant’s brief.
defendant’s sister. Ms. Morris is the mother of the murder and kidnapping victims.



                 In September 1996, the defendant’s life was in disarray. She was

living in North Carolina, where she was in a troubled marriage. The defendant

contacted her mother, who lived in Memphis, about going to Memphis to get her life

together. Arrangements were made, and on Saturday, September 14, 1996, the

defendant checked into a Memphis motel. The defendant called her sister Vicky

Morris. The defendant was very intoxicated, and she did not want to see her sister

until the following day. At the appointed hour that next day, Ms. Morris went to the

motel. Ms. Morris found the defendant drunk and apparently pregnant. Ms. Morris

inquired whether the defendant was pregnant, and the defendant affirmed that she

was. The defendant agreed to come to the Morris home, where Vicky Morris lived

with her husband, Carl Morris, and her children, four-year-old Ashley and twelve-

year-old Niki.



                 When they arrived at the Morris home, Ms. Morris tried to sober up the

defendant by giving her food and coffee. Later that evening, Niki and Ashley spent

time getting to know their Aunt Joyce. This was the first time Ashley had ever seen

her Aunt Joyce, and the little girl was instantly enamored of the defendant. The

defendant made plans to take her nieces shopping the following day after Niki got

home from school and obtained Ms. Morris’ permission. The defendant also

obtained permission for Ashley to stay home from her babysitter the following day

so that she and the child could spend time together. Ms. Morris called the

babysitter and informed her that Ashley would be staying home on Monday.



                 On the morning of Monday, September 16, Niki left for school. The

Morrises left the house for work, and Ashley and the defendant were left alone in

the Morris home. Around 9:00 or 9:30 a.m., Ms. Morris called home to check on the

                                            3
defendant and Ashley, and the defendant told Ms. Morris about what Ashley had

been doing. Ms. Morris thought she heard Ashley in the background. Following the

Morrises’ departure from home that morning and Ms. Morris’ phone call, Ashley was

never seen nor heard from again.



             Around 3:15 p.m., Niki arrived home from school and found her Aunt

Joyce under the influence of alcohol. When Niki inquired where her sister was, the

defendant told her that the babysitter had picked up Ashley. Niki phoned a friend,

but the defendant was anxious to leave the house and insisted that Niki finish her

phone call quickly.



             The defendant told Niki that they were going shopping. The pair went

in the defendant’s vehicle to a gas station, where the defendant used a pay

telephone outside Niki’s presence. The defendant phoned Ms. Morris and inquired

whether she could cash a check at Ms. Morris’ bank. Ms. Morris had another call

and had to place the defendant on hold before the conversation was complete, and

the defendant hung up before Ms. Morris was able to return to the call.



             With Niki’s assistance, the defendant located Ms. Morris’ bank, but

she was unable to cash the check she presented. According to Niki, the defendant

tried to get money “out of my mother’s bank account.” The defendant tried to locate

another bank, but she was unsuccessful.



             Eventually, the defendant went to a gas station and made some calls

on a pay phone. The defendant inquired of Niki whether Ms. Morris would be at

home or at work at that time, which was around 4:30 p.m. When Niki told the

defendant her mother would be at work, the defendant had Niki call the Morris home

and leave a message that they were out shopping. The defendant also told Niki to

                                        4
say that she was trying to talk the defendant into staying in a motel that evening,

and the defendant would take Niki to school the following day.



              After this phone call, the defendant and Niki began traveling toward

Nashville. During this ride, as well as earlier in the afternoon, Niki observed her

aunt drinking several bottles of Zima, an alcoholic beverage.



              Near Dickson, the defendant’s vehicle had a flat tire. An off-duty

highway patrol officer stopped to offer assistance. The defendant told him she did

not have a spare tire. The officer called a tow truck for the defendant. While they

were waiting for the tow truck driver, Niki asked the defendant if she could call her

mother, but the defendant told her no.



              When the tow truck driver arrived, the defendant told him she did not

have a spare tire. Therefore, the driver had to tow the defendant’s car. While the

driver was getting the defendant’s car on the back of his truck, the defendant stood

outside on the narrow shoulder of a bridge on Interstate 40 watching the driver. The

driver found this unusual, as most women for whom he performs this service wait

inside the cab of the truck.



              Once inside the truck, the defendant and Niki told the tow truck driver

a story concocted by the defendant that the two were mother and daughter and

were escaping from an abusive home. One of the two showed the driver some

photographs of the defendant with bruises and told him the defendant’s husband

had inflicted the injuries. This story apparently aroused sympathy in the tow truck

driver, and he assisted the pair by taking them to a bank, where the defendant

withdrew money with an ATM card, taking them to a fast food restaurant to

purchase dinner, and finding them an inexpensive motel room for the evening

                                         5
because all of the tire stores in Dickson were closed. Furthermore, the tow truck

driver offered to bring the defendant a tire from his uncle’s junk yard the next

morning so that he would not have to charge her for towing her to a tire store.



              At the motel, the defendant did not want to go inside to check in. She

gave the money to the driver and asked him to do it for her. When he came outside

and stood at the rear of the defendant’s vehicle to get the licence plate number for

the motel registration, the defendant got out of the truck and asked what the driver

was doing. When the tow truck driver unloaded the defendant’s car in the motel

parking lot, the defendant watched the driver perform the task.



              That night, Niki asked the defendant for permission to call Ms. Morris,

but the defendant said, “No, just wait because we’ll be back tomorrow.” When it

was time for bed, the defendant had Niki go outside to get a nightgown from the

trunk of the defendant’s car. The car was backed into a parking space outside the

motel room door so that the trunk was facing the door. There were bags of clothes

in the trunk of the car, and Niki did not look underneath them. The defendant stood

in the doorway and told Niki in which bag to find the nightgown.



              Shortly after 7:00 a.m. the next morning, the defendant paged the tow

truck driver, who brought the junk yard tire and mounted it on the defendant’s car.

The defendant had the tow truck driver put the old tire in the back seat on top of

some clothing, rather than in the trunk. The tow truck driver then went with the

defendant and Niki to a tire store, where he spoke with the owner about an

inexpensive tire. When the new tire was mounted, the defendant told the mechanic

to put the old tire in the back seat, rather than in the truck. Before leaving the tire

store, the defendant inquired about the location of a laundromat, and the tow truck

driver pointed out one that was down the street.

                                          6
             The defendant and Niki began traveling toward Memphis.              In

Somerville, the defendant stopped at a discount store and purchased laundry soap,

rubbing alcohol and two bottles of bleach. She took Niki to a laundromat and told

her to wash the clothes from the back seat of the car. The defendant said she was

going to wash the car and left Niki alone at the laundromat. The defendant left the

laundry soap with Niki, but she took the bleach with her. About an hour later, the

defendant returned to the laundromat, and Niki noticed that the car was not clean.

When she asked about this, the defendant told her the line had been too long. The

defendant washed some more clothes from the car. W hile the clothes were

washing, the defendant began cleaning out the car. When the defendant opened

the trunk, Niki noticed that there was no carpeting inside and there was an odor of

bleach. The defendant told Niki she had accidentally knocked over the bleach. Niki

also saw a spare tire in the trunk and asked her aunt why they had not used it when

they had the flat tire. The defendant said she had forgotten about it. Niki and the

defendant loaded all of the clothes back into the car and returned to Memphis.



             When they reached the Morris residence at about 4:00 p.m., the

defendant let Niki out but drove away. When Niki came in the house, Vicky and

Carl Morris, who had by this time alerted the authorities that both Ashley and Niki

were missing, inquired about Ashley. Niki reported what the defendant had told her,

that Ashley had been picked up by the babysitter. Ms. Morris knew this could not

be true, because either she or her husband transported Ashley to and from the

babysitter each day.    Ms. Morris instructed her husband to chase down the

defendant, and Ms. Morris called 911.



             Carl Morris was able to locate the defendant and bring her back to the

house. A police officer arrived, and he observed the defendant make attempts to

get to her car. Because emotions were high, the officer had to separate the

                                        7
Morrises and Niki from the defendant by placing the defendant in the back seat of

his patrol car. Later, the officer discovered a loaded .45 semi-automatic pistol which

was cocked and in a locked position inside the defendant’s purse, which had been

inside the defendant’s car. The defendant was arrested that evening for kidnapping

Niki. The defendant’s car was towed to a secure location that evening. The officer

recalled having opened the trunk of the car and smelled a very strong bleach odor.



              A subsequent search of the defendant’s car revealed a box of checks

which belonged to Ms. Morris, a check book belonging to Ms. Morris, a check

written on Ms. Morris’ account made payable to the defendant and bearing Ms.

Morris’ name in the signature field in the defendant’s handwriting, 2 and Ms. Morris’

class ring. More significantly, blood spatters were discovered in the trunk of the

vehicle.   Subsequent DNA testing of samples taken from the spatters was

performed in conjunction with testing of samples of Ashley Jones’s mother’s and

father’s blood. According to the state’s expert from the Tennessee Bureau of

Investigation, the probability that the blood spatters came from a biological child of

Ashley Jones’s mother and father was 99.9 percent.3 Ashley was the only child of

Ms. Morris and Brian Jones, the father.



              While the defendant was in pre-trial detention, she wrote letters to a

male inmate. In a letter dated May 15, 1997, she wrote, “I just came from being

charged with 2nd degree murder, there was a blood spots the size of a quarter where

Ashley cut her fingers.” In a letter dated June 25, 1997, the defendant wrote,



       2
       In a statement to a detective of the Shelby County Sheriff’s Department,
the defendant said she had called Ms. Morris to see if she could write a check
and sign Ms. Morris’ name on it. The defendant admitted she and Niki went to
the bank to cash the check, but the bank would not cooperate.
       3
       Because Ashley Jones’s body was never recovered, a direct sample of
her blood was not available.

                                          8
      You See the 4 year old & I went to the store & she cut her hand on
      Broken Glass behind my seat I took & wrap her hand in a Blanket
      Until it stop Bleeding & then put the Blanket in the trunk Ashley kept
      pushing the trunk Button in the glove Box & it was raining and
      storming Bad the Blanket Flapped against the trunk lid leaving Blood
      spot that you can’t see with your eyes its microscopic. Because they
      could not find her & she was abducted Alan they charged me with
      murder.

In an undated letter, the defendant wrote, “The liner of my trunk (Rubber Seal) has

Spots of blood on it. Can they charge me with murder without a body? I haven’t

murder Any one Ashley cut her hand on Glass in my car & she was swing her arms

every which way.”



             At trial, Vicky Morris testified about a possible motive for the crimes.

According to Ms. Morris, she was a single parent in the summer of 1989 when she

was asked by the Department of Human Services to accept temporary custody of

Tammy, the defendant’s five or six-year-old daughter. Ms. Morris was promised

financial assistance from DHS for Tammy, but she never received any. Because

maintaining both Niki and Tammy and paying for their day care on her meager

income was impossible, she surrendered Tammy back to DHS after about a month.

Tammy was placed in a foster home, and eventually, her father was awarded

custody through judicial proceedings. In February 1996, the defendant was in

Memphis to transport her sister Teresa to Asheville, North Carolina. She and Ms.

Morris saw each other, and the defendant was very cold to Ms. Morris. Two months

later, in April 1996, the defendant told Ms. Morris during a phone conversation that

her behavior in February had been occasioned by Ms. Morris having ruined her life

by assisting Tammy’s father in gaining custody of the child. The defendant became

very emotional during this conversation. Ms. Morris tried to explain why she had

surrendered temporary custody of Tammy back to DHS and that she had not

assisted Tammy’s father in pursuing custody. Finally, Ms. Morris testified that when

Tammy was four, she bore a strong resemblance to Ashley at the same age.


                                         9
             In response to the state’s proof, the defense offered the testimony of

an expert in interpretation of DNA autoradiograms who challenged the state’s DNA

evidence. This expert conceded that DNA from the blood found in the defendant’s

trunk was consistent with the offspring of Ashley’s mother and father; however, he

opined that the probability of this DNA being consistent with “a lot of people” was

much higher than was advanced by the state’s expert. He opined the DNA pattern

was found in one in forty unrelated people, and he opined that the frequency would

be even greater among related individuals. Furthermore, he found other samples

which the state contended were consistent with the offspring of Ashley’s parents

either inconclusive or too degraded for use.



              With this evidence before it, the jury convicted the defendant of

second degree murder of Ashley Jones, aggravated kidnapping of Niki Manning,

theft of property under $500 for the personal checks belonging to Vicky Morris, and

forgery for the check written on Vicky Morris’ account that the defendant attempted

to cash.



              At a subsequent sentencing hearing, the trial court imposed a 24-year

sentence for second degree murder, nine years for aggravated kidnapping, one

year for forgery, and six months for theft. Finding the defendant a dangerous

offender, the court imposed consecutive sentences for second degree murder and

aggravated kidnapping, to be served concurrently to the theft and forgery

sentences.



              Following the trial court’s denial of a motion for judgment of acquittal

and motion for new trial, the defendant filed this appeal.



                                          I

                                         10
              The defendant’s first issue is whether the trial court should have

granted her motion for judgment of acquittal on the second degree murder and

aggravated kidnapping convictions. A motion for judgment of acquittal is a question

of the sufficiency of the state's evidence of the defendant's guilt of the crime

charged. State v. Hall, 656 S.W .2d 60, 61 (Tenn. Crim. App. 1983). Accordingly,

the standard for determining whether a motion for judgment of acquittal should be

granted is analogous to the standard employed in reviewing the sufficiency of the

convicting evidence after a conviction has been imposed. See State v. Jerry Burke,

No. 02C01-9510-CR-00319, slip op. at 10-11 (Tenn. Crim. App., Jackson, Dec. 12,

1996), perm. app. denied (Tenn. 1997); State v. Adams, 916 S.W.2d 471, 473

(Tenn. Crim. App. 1995). Thus, we employ the familiar sufficiency of the evidence

standard in resolving this issue.



              When an accused challenges the sufficiency of the evidence, an

appellate court’s standard of review is whether, after considering the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 324, 99 S. Ct. 2781, 2791-92 (1979); State v. Duncan, 698 S.W.2d
63, 67 (Tenn. 1985); Tenn. R. App. P. 13(e). This rule applies to findings of guilt

based upon direct evidence, circumstantial evidence, or a combination of direct and

circumstantial evidence. State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App.

1990).



              Moreover, a criminal offense may be established exclusively by

circumstantial evidence. Duchac v. State, 505 S.W.2d 237 (Tenn. 1973); State v.

Jones, 901 S.W.2d 393, 396 (Tenn. Crim. App. 1995); State v. Lequire, 634 S.W.2d
608 (Tenn. Crim. App. 1987). However, before an accused may be convicted of a

criminal offense based upon circumstantial evidence alone, the facts and

                                          11
circumstances "must be so strong and cogent as to exclude every other reasonable

hypothesis save the guilt of the defendant." State v. Crawford, 225 Tenn. 478, 470
S.W.2d 610 (1971); Jones, 901 S.W.2d at 396.        In other words, "[a] web of guilt

must be woven around the defendant from which he cannot escape and from which

facts and circumstances the jury could draw no other reasonable inference save the

guilt of the defendant beyond a reasonable doubt." Crawford, 470 S.W.2d at 613;

State v. McAfee, 737 S.W.2d 304, 305 (Tenn. Crim. App. 1987).



              In determining the sufficiency of the evidence, this court should not

reweigh or reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779

(Tenn. Crim. App. 1990). Questions concerning the credibility of the witnesses, the

weight and value of the evidence, as well as all factual issues raised by the

evidence are resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835

(Tenn. 1978). Nor may this court substitute its inferences for those drawn by the

trier of fact from the evidence. Liakas v. State, 199 Tenn. 298, 305, 286 S.W.2d
856, 859 (1956); Farmer v. State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978). On

the contrary, this court must afford the State of Tennessee the strongest legitimate

view of the evidence contained in the record as well as all reasonable and legitimate

inferences which may be drawn from the evidence. Cabbage, 571 S.W.2d at 835.



A.     Second Degree Murder

              As relevant to this case, second degree murder is “[a] knowing killing

of another . . . .” See Tenn. Code Ann. § 39-13-210(a)(1) (1997).



              The defendant’s contention on appeal is that the corpus delicti was not

established beyond a reasonable doubt; therefore, the conviction cannot stand.

Corpus delicti, meaning literally “the body of the crime,” consists of two elements in

a homicide case: (1) that there has been a death of a human being, and (2) that the

                                         12
death was produced by criminal agency. See, e.g., State v. Shepherd, 862 S.W.2d
557, 564 (Tenn. Crim. App. 1992). Corpus delicti must be established beyond a

reasonable doubt. Id.



              In her argument, the defendant makes numerous allegations which

she says point to insufficiency of evidence of the corpus delicti. The heart of her

complaint, however, relates to conviction in the absence of the victim’s body.

Recently, this court held in another second degree murder case, “The failure to

recover a victim’s body should not be fatal to the prosecution of a homicide.

Requiring a body would afford absolute immunity to defendants who are cunning

enough to destroy the body or otherwise conceal its identity.” State v. Kenneth

Patterson (Pat) Bondurant, No. 01C01-9501-CC-00023, slip op. at 15 (Tenn. Crim.

App., Nashville, May 24, 1996), perm. app. denied (Tenn. 1996). Thus, the

absence of a body, standing alone, is not fatal to the prosecution of this case. See

generally Charles E. Torcia, 1 Wharton’s Criminal Law (15th ed.1993) (note 36 and

accompanying text).



              We predicate our analysis of the evidence by reiterating that we review

the evidence in the light most favorable to the state.        Many of the specific

challenges the defendant raises would require us to do otherwise. To be sure, the

evidence in the light most favorable to the state demonstrates that four-year-old

Ashley had been missing for approximately fourteen months at the time of trial.

There had been extensive publicity of her disappearance and diligent police pursuit

of all credible leads. The defendant had recently expressed her ill will towards her

sister, the victim’s mother, over a child custody order involving the defendant’s

daughter.   On the day of Ashley’s disappearance and the following day, the

defendant behaved peculiarly. She told Niki that the babysitter picked up Ashley,

but this proved false. Furthermore, the defendant, who had not met the babysitter

                                        13
and was aware that the babysitter had been notified she would not be responsible

for Ashley that day, did not call Ms. Morris when Ashley allegedly got into a vehicle

on the street. The defendant was anxious to leave the Morris home when Niki

arrived home from school. The defendant went to pay telephones, looked for

banks, and drove east until she had a flat tire in Dickson, despite the fact she was

supposed to be taking Niki shopping at a mall and K-Mart store near the Morris

home in Shelby County. The defendant was evasive with Ms. Morris by having Niki

leave a message on the home recorder, rather than calling Ms. Morris at work. She

continued this evasiveness by taking Niki out of town overnight without permission,

telling the people she encountered that she did not have a spare tire when there

was one inside her trunk, and dropping Niki off at the Morris residence and driving

away even though an explanation was owed to the Morrises about the overnight trip

and Niki’s absence from school that day. The defendant was very watchful of the

tow truck driver, particularly when he was around the trunk of her car. She had the

tow truck driver and the mechanic at the tire store place dirty tires on clothing in the

back seat of the car, rather than in the trunk. When the defendant had Niki get a

nightgown out of the trunk of the car, she watched the girl from a short distance and

told her exactly where to look. Before returning to Memphis, the defendant went

alone to clean her car and returned with it still dirty but the trunk smelling strongly

of bleach and absent of its carpeting.         Blood which was, in all reasonable

probability, Ashley’s was found spattered inside the trunk of the defendant’s car.

An expert in blood spatter interpretation opined that some of the stains in the trunk

were inconsistent with the defendant’s theory that they were made by a bloody

blanket. One of the stains was consistent with a hair transfer pattern. Ashley’s dolls

were found in the passenger compartment of the defendant’s car.



              Furthermore, the record is devoid of any indication Ashley died by

accidental means, self-inflicted injury or natural causes. See Shepherd, 902

                                          14
S.W.2d at 901. The finger cut described in the defendant’s letters to her jailhouse

pen pal does not raise any reasonable suspicion of a fatal, accidental injury. No

other evidence raises any suspicion of accidental injury. The mere absence of the

four-year-old’s body under these circumstances indicates foul play. Further, it is

beyond belief that a four-year-old is capable of committing suicide. There is no

indication whatsoever that Ashley was terminally ill; indeed, such would be

exceedingly rare in a child of tender years.



              All of this evidence leads to only one reasonable end, albeit

unfortunate, that Ashley Jones is dead and that she met her death through the

defendant’s criminal act. Thus, the evidence sufficiently supports the defendant’s

conviction of second degree murder, and the trial court properly denied the motion

for judgment of acquittal.



B.     Aggravated Kidnapping

              Next, we examine the sufficiency of the aggravated kidnapping

conviction. As relevant to the facts of this case, “[a]ggravated kidnapping is false

imprisonment, as defined in § 39-13-302, committed . . . [w]hile the defendant is in

possession of a deadly weapon or threatens the use of a deadly weapon.” Tenn.

Code Ann. § 39-13-304(a)(5) (1997). False imprisonment is committed by one “who

knowingly removes or confines another unlawfully so as to interfere substantially

with the other’s liberty.” Tenn. Code Ann. § 39-13-302(a) (1997).



              Once again, the defendant’s argument in large part asks us to reweigh

the evidence. As stated above, this we cannot do. The evidence in the light most

favorable to the state proves that the defendant exceeded the scope of her

supervisory authority over Niki Manning. Rather than taking Niki shopping for the

afternoon at a nearby mall and K-Mart store, the defendant took Niki half-way

                                        15
across the state on an overnight trip that lasted through the following day, when Niki

should have been at school. The defendant induced the child to leave the Morris

home with her by promising a shopping trip, and the defendant’s status as “Aunt

Joyce” concealed from the child that she was being taken from her home without

her mother’s and step-father’s consent and for some other purpose than shopping.

The defendant did not allow Niki to call home despite the child’s repeated requests.

Finally, the defendant had a gun in her purse during the ordeal. 4



              The evidence is sufficient to support a conviction of aggravated

kidnapping. The fact that the child was deceived by her aunt does not remove

criminal liability. Clearly, what Niki thought was an afternoon shopping trip turned

into a long-distance flight of approximately 24 hours’ duration. During this time, Niki

was unable to call or return home. The defendant was in possession of a gun

throughout the incident.



              In finding the evidence sufficient to support the aggravated kidnapping

conviction, we have considered and rejected the defendant’s argument that she was

unable to form the requisite knowing mens rea for false imprisonment, an element

of the crime, due to her voluntary intoxication. See Tenn. Code Ann. § 39-11-503

(1997) (voluntary intoxication). There is evidence that the defendant consumed

copious quantities of alcohol. However, there is also evidence that the defendant

was able to present a forged check. She had the ability to deduce that she should

have Niki leave a message at the Morris home that they might be out overnight,



       4
        The defendant spent a great deal of effort at trial attempting to question
whether there was opportunity for the gun to have been placed inside the
defendant’s purse after the episode was over. However, a detective testified that
Niki reported having seen the gun inside the defendant’s purse when they were
at the bank attempting to cash a check. Further, the defendant acknowledged to
a detective that she had the gun with her before leaving North Carolina and
coming to Memphis.

                                          16
rather than calling Ms. Morris at work, which might result in resistance to the plan.

The defendant was able to communicate with a highway patrol officer and a tow

truck driver. She had the presence of mind to keep the tow truck driver from

opening the trunk. She was able to concoct a scheme and instruct Niki in it so that

they could gain the sympathy of the tow truck driver with their story of mother and

daughter escaping an abusive home. Obviously, the jury rejected the defendant’s

claim that voluntary intoxication negated her ability to form the culpable mental state

of the crime. This was its prerogative as the trier of fact.



              The evidence sufficiently supports the defendant’s convictions of

second degree murder and aggravated kidnapping. The trial court did not err in

denying the motion for judgment of acquittal.



                                          II

              Next, we consider whether the trial court properly denied the

defendant’s motion for change of venue. The defendant claims she was deprived

of a fair trial because of prejudicial pretrial publicity surrounding her case. It is

beyond dispute that this case received a great deal of publicity. During voir dire, it

was apparent that many of the prospective jurors were familiar with the facts of the

case.



              Initially, the defendant was not charged with the murder of Ashley

Jones. Much of the publicity of which the defendant complained in her pretrial

motion dealt with the pending charges for the kidnapping, theft and forgery and the

ongoing investigation of Ashley’s disappearance.        Several newspaper articles

appended to the motion for change of venue cast the shadow of suspicion upon the




                                          17
defendant for Ashley’s disappearance.5 Prior to trial, the defense moved the court

for a change of venue based primarily upon the unfair prejudice to the defendant in

her kidnapping, theft and forgery cases from the suspicion that she was involved in

Ashley’s disappearance. The trial court denied the motion but indicated it would

reconsider if there was difficulty selecting a jury. After the motion was heard, the

defendant was charged with second degree murder, and she went to trial on the

murder charge along with the other charges. At trial, the defense renewed the

motion for change of venue after the jury was selected. The trial judge denied the

motion, stating that although some of the jurors were familiar with the case, he was

satisfied they could set aside their pre-trial knowledge and render an impartial

verdict.



             A change a venue may be granted “if it appears to the court that ,due

to undue excitement against the defendant in the county where the offense was

committed or any other cause, a fair trial probably could not be had.” Tenn. R.

Crim. P. 21(a). In determining whether a change of venue should be granted,

relevant factors include

       1.     Nature, extent, and timing of pretrial publicity.

       2.     Nature of publicity as fair or inflammatory.

       3.     The particular content of the publicity.

       4.     The degree to which the publicity complained of has
              permeated the area from which the venire is drawn.

       5.     The degree to which the publicity circulated outside the area
              from which the venire is drawn.



       5
        Not all of the articles are dated; however, those bearing dates are from
September, October and November 1996, all a year or more before the trial. In
the most egregious of these articles, an officer of the Sheriff’s Department is
quoted, “Joyce knows the circumstances of where that baby is and she just won’t
tell. She knows what happened.” The other articles are more innocuous by
comparison, stating that the defendant’s vehicle was searched, identifying the
defendant as a suspect, and reciting facts of the crimes from official records.

                                         18
       6.     The time elapsed from the release of the publicity until the trial.

       7.     The degree of care exercised in the selection of the jury.

       8.     The ease or difficultly in selecting the jury.

       9.     The veniremen’s familiarity with the publicity and its effect, if
              any, upon them as shown through their answers on voir dire.

       10.    The defendant’s utilization of his p[er]emptory challenges.

       11.    The defendant’s utilization of challenges for cause.

       12.    The participation by police or by prosecution in the release of
              publicity.

       13.    The severity of the offense charged.

       14.    The absence or presence of threats, demonstrations or other
              hostility against the defendant.

       15.    Size of the area from which the venire is drawn.

       16.    Affidavits, hearsay or opinion testimony of witnesses.

       17.    Nature of the verdict returned by the trial jury.

State v. Hoover, 594 S.W.2d 743, 746 (Tenn. Crim. App. 1979). The mere

exposure of jurors to pretrial publicity does not constitute constitutional error;

indeed, “in this age of mass media it is quite likely that jurors may have had some

level of pre-trial exposure to the facts and issues involved in a case.” State v.

Kilburn, 782 S.W.2d 199, 203 (Tenn. Crim. App. 1989). Whether to allow a motion

for change of venue is a matter left to the sound discretion of the trial court, whose

decision will not be reversed on appeal absent a clear abuse of that discretion.

See, e.g., State v. Vann, 976 S.W.2d 93, 114 (Tenn. 1998) (citation omitted), cert.

denied — U.S. —, 119 S. Ct. 1467 (1999).



              We have considered each of the Hoover factors with an eye toward

the facts of this case. It is true that many of the prospective jurors, some of whom

ultimately served as jurors, had been exposed to pretrial publicity. The publicity was

generally unfavorable to the defendant, and unfortunately, a member of law


                                          19
enforcement chose to make disparaging comments about the defendant which

added to the media speculation about the defendant’s guilt. There is reference in

the record to media presence in the courtroom during the trial, indicating ongoing

interest in the case. On the other hand, the parties and the court took great care

in selecting the jury.    Of the three prospective jurors whose comments the

defendant specifically references in her brief, only one ultimately served on the jury.

With respect to that juror, we view her comments, taken in their totality, as an

unequivocal indication she could set aside the pretrial information she had received

and consider the case solely on the evidence at trial.6       Review of the voir dire

reveals many prospective jurors with some knowledge of the case but few with

strong prejudice against the defendant. The jury returned a verdict on a lesser

offense on one of the charges – the defendant was charged with especially

aggravated kidnapping, and the verdict was for aggravated kidnapping. This

indicates the jury was not unduly inflamed by pretrial publicity; rather, it considered

the evidence before it in reaching its verdict. The crimes and the trial took place in

Shelby County, which this court judicially knows is the most populated metropolitan

area of the state. As the district attorney pointed out during arguments on the

motion to change venue, news of one crime in Shelby County is unfortunately

quickly replaced with news of another. The defendant’s complaint about the

publicity at the time of the original hearing on the motion was that the defendant

was being prejudiced by extensive media speculation about her involvement in

Ashley Jones’s disappearance, which was at that time an uncharged crime. By the

time of trial, the defendant faced trial for Ashley’s murder in addition to the other

charges.    The concern that the jury would unfairly convict the defendant of

kidnapping, theft and forgery charges in order to punish her for her suspected role



       6
      Moreover, we see no abuse of discretion in the trial court’s refusal to
excuse any of these three prospective jurors for cause. See State v. Burns, 591
S.W.2d 780, 782 (Tenn. Crim. App. 1979).

                                          20
in Ashley’s disappearance should have been lessened when the jury had the option

of convicting the defendant for a crime directly related to Ashley’s disappearance.

On balance, we find no abuse of discretion in the trial court’s denial of the motion

for change of venue.



                                         III

              The defendant’s next issue concerns the admission of Vicky Morris’

testimony about the defendant’s hard feelings toward Ms. Morris because the father

of the defendant’s daughter was awarded custody of the child. The trial court

limited the evidence to the basic facts of the defendant having behaved coldly

toward Ms. Morris in February 1996, the phone conversation between Ms. Morris

and the defendant in April 1996, and Ms. Morris’ account of her brief tenure as

Tammy’s custodian and the subsequent judicial award of custody to Tammy’s father

in 1989. The trial court specifically ordered that any facts related to why the

defendant lost custody of Tammy, such as evidence of the defendant’s bad

character as a mother, was not admissible. The court allowed evidence, however,

that Tammy and Ashley resembled each other at the age of four.



              On appeal, the defendant presents this issue as one cognizable under

Rule 404(b) of the Tennessee Rules of Evidence, which pertains to character

evidence through proof of other crimes, wrongs or acts. However, the trial court’s

order excluded proof in the nature of character evidence. Accordingly, we believe

the issue is more properly viewed as a Rule 403 question of whether the danger of

unfair prejudice from admission of this evidence outweighed its probative value.

See Tenn. R. Evid. 403.



              In reviewing a trial court's decision to admit or exclude evidence, an

appellate court may disturb the lower court's ruling only if there has been an abuse

                                        21
of discretion. State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997); State v. Baker,

785 S.W.2d 132, 134 (Tenn. Crim. App. 1980).



              In this case, the defendant’s recent actions and expressions of ill will

toward her sister from a prior family-related incident were highly relevant to crimes

committed by one family member against other members of the family. The

defendant’s sister, Vicky Morris, is both the mother of the child victims and a victim

herself of the theft. “The motive and intent of the defendant in the commission of

a murder are almost always critical issues.” State v. Gentry, 881 S.W.2d 1, 7 (Tenn.

Crim. App. 1993).       The murder of Ashley Jones is the centerpiece of the

defendant’s criminal episode. Four-year-old Ashley’s resemblance to Tammy at

the age of four was additional, relevant and probative evidence from which the jury

could have inferred a motive for the crimes. Although this evidence is prejudicial to

the defendant in the sense that it points the finger of guilt at her, we fail to see that

it is unfairly prejudicial. See id. at 6 (defendant not entitled to exclusion of evidence

merely because it is particularly damaging). The trial court carefully limited the

proof to exclude any evidence which might create unfair prejudice through proof of

the defendant’s prior bad acts which led to the defendant losing custody of her child.

The evidence was relevant, and its probative value far outweighed the danger of

unfair prejudice. It was properly admitted.



                                           IV

              The defendant alleges the trial court improperly denied her request for

special jury instructions on DNA evidence and corpus delicti.



              “The Judges shall not charge juries with respect to matters of fact, but

may state the testimony and declare the law.” Tenn. Const. art. VI, § 9. A criminal

accused is entitled to a complete and correct charge of the law, State v. Teel, 793

                                           22
S.W.2d 236, 249 (Tenn. 1990), including the law governing the issues raised by the

evidence. State v. Zirkle, 910 S.W.2d 874, 892 (Tenn. Crim. App. 1995). A court

commits no error by refusing a special charge if the instructions given impart a

correct, full and fair statement of the applicable law. Id.



A.     DNA Evidence

              At trial the defendant urged the court to instruct the jury in accord with

a concurring opinion from the Minnesota Supreme Court, in which three of the

court’s seven members opined

       At the very least, jurors should know:
       (1)    A given DNA profile may be shared by two or more people;
       (2)    The random match probability statistic is not the equivalent of
              a statistic that tells the jury the likelihood of whether the
              defendant committed the crime;
       (3)    The random match probability statistic is the likelihood that a
              random person in the population would match the
              characteristics that were found in the crime scene evidence
              and also in defendant’s DNA;
       (4)    Where the known DNA sample from the defendant matches
              the unknown sample obtained from the crime scene, it does
              not necessarily mean the defendant is the source of the
              sample found at the crime scene; and
       (5)    That jurors alone have the final responsibility to decide the
              weight to be given to DNA random match probability statistics.

State v. Bloom, 516 N.W.2d 159, 171 (Minn. 1994) (en banc) (concurring opinion

of Page, J., joined by Gardebring and Tomljanovich, JJ.). The trial court declined

to give the instruction; however, the trial court did give the pattern instruction on

expert testimony.



              We believe the trial court gave a correct, full and fair statement of the

law. Moreover, the defense ably challenged the state’s DNA proof through intense,

probing cross-examination of the state’s expert and presentation of its own expert

proof. The expert testimony elicited by the defense included evidence on the Bloom

factors. Much of the special instruction concerns what are essentially matters of

asserted scientific fact. As such, commentary in the form of a special instruction

                                          23
would be constitutionally impermissible. See Tenn. Const. art. VI, § 9. The trial

court’s charge was proper.




B.    Corpus Delicti

      The defendant also claims the trial court should have given a special

instruction on corpus delicti because the case involves an entirely circumstantial

homicide case in which no body was recovered.          The defendant’s proposed

instruction reads

      Corpus delicti must be proven beyond a reasonable doubt and corpus
      del[i]cti in a homicide case consists of competent proof of the death
      of a human being which was caused by a criminal act or agency of
      another. In homicide cases it must be proven beyond a reasonable
      doubt that the death in question was not occasioned by natural
      causes, accident, or by the deceased in person. Therefore, to find
      that the defendant, Joyce Lindsey, is guilty of homicide, you must find
      that the state has proven beyond a reasonable doubt that Ashley
      Jones is in fact dead, you must also find that Joyce Lindsey did some
      act that caused the death of Ashley Jones. Finally, you must also find
      that the State has proven that the death of Ashley Jones was not
      occasioned by natural causes, accident, or some act of Ashley Jones
      herself.

Instead, the court charged

      The law presumes that the defendant is innocent of the charges
      against her. You enter upon this investigation with the presumption
      that the defendant is not guilty of any crime and this presumption
      stands as a witness for her until it is rebutted and overturned by
      competent and credible proof.

      It is therefore incumbent upon the state, before you can convict the
      defendant, to establish, to your satisfaction, beyond a reasonable
      doubt the corpus del[i]cti or “body of the crime” that is:

      As to the Murder Charge:

      1.     That Ashley Jones has been killed.

      2.     That the defendant killed her, and that the killing was done in
             such a manner, by such means, and under such
             circumstances as would make her guilty under the law of one
             of the grades of felonious homicides heretofore defined and
             explained to you.

      3.     The venue; that is that Ashley Jones was killed in Shelby

                                        24
                 County, Tennessee before the finding of the indictment.



                 The defendant’s primary complaint on appeal is that the court did not

instruct the jury that it must find that Ashley’s death was not the result of natural

causes, accident or self-inflicted injury. See Shepherd, 902 S.W.2d at 901.

Although this is a necessary prerequisite to a finding of guilt in a homicide case, see

Davis v. State, 1 Tenn. Crim. App. 479, 483, 445 S.W.2d 933, 935 (1969), a

conclusion that a defendant has, with a culpable mens rea, killed another is

necessarily antithetical to the possibility that the victim’s death was from natural

causes, accident or suicide. In the present case, the jury was properly instructed

on the definition of second degree murder and the lesser grade homicide offenses.

By finding that the defendant knowingly killed the victim, logic required that the jury

first eliminate the possibilities of natural death, accident or suicide. The additional

instruction the defendant requested was surplusage. Accordingly, the charge the

judge gave on corpus delicti was a correct, full and fair statement of the law. We

find no error.



                                           V

                 Finally, the defendant questions whether the trial court properly

imposed consecutive sentences for the second degree murder and aggravated

kidnapping convictions. When there is a challenge to the length, range, or manner

of service of a sentence, it is the duty of this court to conduct a de novo review of

the record with a presumption that the determinations made by the trial court are

correct. Tenn. Code Ann. §40-35-401(d) (1997). This presumption is “conditioned

upon the affirmative showing in the record that the trial court considered the

sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991). “The burden of showing that the sentence is

improper is upon the appellant.” Id. In the event the record fails to demonstrate the



                                           25
required consideration by the trial court, review of the sentence is purely de novo.

Id. If appellate review reflects the trial court properly considered all relevant factors

and its findings of fact are adequately supported by the record, this court must

affirm the sentence, “even if we would have preferred a different result.” State v.

Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).



              In making its sentencing determination, the trial court, at the

conclusion of the sentencing hearing, determines the range of sentence and then

determines the specific sentence and the propriety of sentencing alternatives by

considering (1) the evidence, if any, received at the trial and the sentencing hearing,

(2) the presentence report, (3) the principles of sentencing and arguments as to

sentencing alternatives, (4) the nature and characteristics of the criminal conduct

involved, (5) evidence and information offered by the parties on the enhancement

and mitigating factors, (6) any statements the defendant wishes to make in the

defendant’s behalf about sentencing, and (7) the potential for rehabilitation or

treatment. Tenn. Code Ann. §40-35-210(a), (b) (1997); Tenn. Code Ann. §40-35-

103(5) (1997); State v. Holland, 860 S.W.2d 53, 60 (Tenn. Crim. App. 1993).



              Consecutive sentencing may be imposed in the discretion of the trial

court upon a determination that one or more of the following criteria exist:

       (1)    The defendant is a professional criminal who has knowingly
              devoted himself to criminal acts as a major source of
              livelihood;

       (2)    The defendant is an offender whose record of criminal activity
              is extensive;

       (3)    The defendant is a dangerous mentally abnormal person so
              declared by a competent psychiatrist who concludes as a
              result of an investigation prior to sentencing that the
              defendant's criminal conduct has been characterized by a
              pattern of repetitive or compulsive behavior with heedless
              indifference to consequences;

       (4)    The defendant is a dangerous offender whose behavior

                                           26
              indicates little or no regard for human life, and no hesitation
              about committing a crime in which the risk to human life is
              high;

       (5)    The defendant is convicted of two (2) or more statutory
              offenses involving sexual abuse of a minor with consideration
              of the aggravating circumstances arising from the relationship
              between the defendant and victim or victims, the time span of
              defendant's undetected sexual activity, the nature and scope
              of the sexual acts and the extent of the residual, physical and
              mental damage to the victim or victims;

       (6)    The defendant is sentenced for an offense committed while on
              probation; or

       (7)    The defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b) (1997). In State v. Wilkerson, 905 S.W.2d 933,

937-38 (Tenn. 1995), the supreme court imposed two additional requirements for

consecutive sentencing of “dangerous offenders” -- the court must find consecutive

sentences are reasonably related to the severity of the offenses committed and are

necessary to protect the public from further criminal conduct. See State v. David

Keith Lane, --- S.W.2d ---, No. 03S01-9802-CC-00013, slip op. at 8-9 (Tenn.

Knoxville, Sept. 27, 1999).



              The trial court found that the defendant was a dangerous offender

based upon the lack of regard for human life and high risk from the involvement of

alcohol, particularly during the kidnapping episode when she was drinking and

driving. The court did not explicitly rely upon Wilkerson, basing its decision instead

upon State v. Woods, 814 S.W.2d 378 (Tenn. Crim. App. 1991), modified by State

v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995). Wilkerson represents a modification

of the strict factual findings necessary for consecutive sentencing under Woods.

See, e.g., State v. Moore, 942 S.W.2d 570, 573 (Tenn. Crim. App. 1996). The

findings necessary for consecutive sentencing under Woods are essentially

included within those necessary under Wilkerson. Compare Woods, 814 S.W.2d

at 380 (court must find, inter alia, that “the circumstances surrounding the


                                         27
commission of the offense are aggravated” and that “confinement for an extended

period of time is necessary to protect society from the defendant’s unwillingness to

‘lead a productive life and [his] resort to criminal activity in furtherance of [his] anti-

societal lifestyle’”) with Wilkerson, 905 S.W.2d at 937-38 (court must find that

consecutive sentences are reasonably related to the severity of the offenses

committed and are necessary to protect the public from further criminal conduct).

Thus, the trial court’s Woods findings are a ready surrogate for the required

Wilkerson findings.



               With respect to the severity of the offenses, the court commented that

the use of alcohol was involved in both the murder and the kidnapping, and the

defendant had exhibited a lack of regard for human life by drinking and driving

during the commission of the kidnapping. The court also relied upon Niki’s young

age and the impact of the kidnapping on her. With respect to the need to protect

the public from further criminal conduct of the defendant, the court commented that

it was impossible to know what was inside the defendant’s mind in order to know

with certainty whether or not “this is a one-time thing;” however, the defendant had

murdered a child, gone to great lengths in disposing of the body, concealed the

crime and kidnapped Niki. The court considered these facts indicative of the need

to protect the public from further criminal activity. Upon de novo review, we agree.

The facts found by the court support the imposition of consecutive sentences for

second degree murder and aggravated kidnapping.




                                            28
          Finding no error requiring reversal, we affirm the judgment of the trial

court.



                                      ________________________________
                                      JAMES CURWOOD WITT, JR., JUDGE


CONCUR:



_____________________________
DAVID H. WELLES, JUDGE



_____________________________
JERRY L. SMITH, JUDGE




                                     29